Citation Nr: 0433154	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  99-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran served on active duty in the Army from April 1967 
to April 1970 and from February 1971 to May 1975.  He also 
had service in the Army National Guard including periods of 
active duty for training and inactive duty training.  He had 
additional periods of active duty from November 1990 to July 
1991 and from July 1991 to December 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO rating decision 
which, in pertinent part, denied service connection for PTSD.  
In August 2004, the veteran testified at a Board 
videoconference hearing.  


FINDING OF FACT

The veteran did not engage in combat, although there is 
sufficient verification of a service stressor, and the 
service stressor led to the currently diagnosed PTSD.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

As noted above, the veteran served on active duty in the Army 
from April 1967 to April 1970 and from February 1971 to May 
1975.  He also had service in the Army National Guard 
including active duty for training and inactive duty 
training.  He had additional periods of active duty from 
November 1990 to July 1991 and from July 1991 to December 
1991.  

The veteran's service personnel records indicate that during 
his first period of active duty from April 1967 to April 
1970, he served in Vietnam from May 1968 to May 1969 and was 
assigned to the 1st Battalion, 83rd Artillery.  He was 
awarded decorations indicating Vietnam service, but not 
evidencing combat.  His military occupational specialty was 
listed as a wireman.  As to the veteran's second period of 
active duty from February 1971 to May 1975, his service 
personnel records indicate that he served in Vietnam from 
March 1971 to January 1972 and from July 1972 to January 
1973.  There were notations that he served in the [redacted] Battery, 
4th Battalion, and the 5th Engineer Battalion.  He was 
awarded decorations indicating Vietnam service, but not 
evidencing combat.  His military occupational specialties 
were listed as a field wireman, a TAC and wire specialist, 
and a combat engineer.  

As to the veteran's periods of active duty from November 1990 
to July 1991 and from July 1991 to December 1991, it is noted 
that he was ordered to active duty in support of Operation 
Desert Shield/Desert Storm.  During the period of active duty 
from November 1990 to July 1991, the veteran had no foreign 
service.  His military occupational specialty was listed as a 
medical specialist.  The veteran did not receive any 
decorations indicating combat service.  During the period of 
active duty from July 1991 to December 1991, it was noted 
that he had three months and twenty-two days of foreign 
service.  His military occupational specialty was listed as a 
medical non-commissioned officer.  The veteran was awarded 
decorations indicating Southwest Asia service.  

The veteran's service medical records do not refer to 
complaints of or treatment for a psychiatric disorder.  

The veteran reported that on Mother's Day in 1969, mortar 
rounds awakened him.  He stated that he went outside and 
realized they were being hit.  The veteran indicated that the 
company commander was killed in a blast.  He also noted that 
a dud mortar round came right between him and another 
soldier.  

In an August 1998 response to a request for information in 
support of his PTSD claim, the veteran reported that in May 
1969 his unit got hit and overrun with rounds blowing up.  He 
stated that a lot of people were killed and injured.  The 
veteran noted that he saw his commanding officer get blown up 
and that he saw many wounded and dying soldiers.  He stated 
that he was in the 1st Battalion, 83rd Artillery.  

VA treatment records dated from March 1999 to April 2002 show 
treatment for multiple disorders including variously 
diagnosed psychiatric disorders such as depression, an 
adjustment disorder, and PTSD.  An April 1999 treatment noted 
that the veteran reported that while in Vietnam from April 
1968 to May 1969, he was with [redacted] Battery, 1st Batallion, 
83rd Artillery.  He reported that his firebase was under 
episodic harassing fire from mortars and rockets.  He 
reported that near the end of his first tour a round hit 
their ammunition magazine and that he was only seventy-five 
meters away.  He also reported that dud mortar round landed 
right between where he and another soldier were standing.  

The examiner stated that the veteran did not have some of the 
more commonly reported symptoms of PTSD such as social 
avoidance, nightmares, and temper dyscontrol and that, 
therefore, he would be more inclined to diagnose post-
traumatic stress syndrome rather than full-blown PTSD.  A May 
1999 treatment entry related diagnoses of depression and 
PTSD.  An April 2002 treatment entries related assessments of 
PTSD.  

In an April 2002 lay statement, [redacted] reported that the 
veteran lived with her and that he would wake up at night 
crying, hollering, and sweating.  She stated that the veteran 
was very nervous all the time.  In another April 2002 lay 
statement, the veteran's brother reported that when the 
veteran slept, he would fight and scream and try to hit 
whoever was around him.  It was noted that the veteran would 
twitch and have sweats all the time as well as being 
constantly shaky.  The veteran's brother stated that the 
veteran talked about Vietnam constantly.  

In an April lay statement, the veteran's ex-wife reported 
that during the years they were married, he would have night 
sweats and yell about snipers.  She also stated that he would 
have mood swings.  

Private treatment records dated from May 2002 to September 
2002 refer to treatment for several disorders.  September 
2002 treatment reports from the Sparks Regional Medical 
Center indicated diagnoses including PTSD.  

Records from the Social Security Administration indicate that 
the veteran was receiving Supplemental Security Income 
payments.  It was noted that the medical evidence established 
that the veteran had disorders including major depression and 
PTSD.  

VA treatment records dated from May 2002 to October 2003 show 
treatment for disorders including PTSD and other psychiatric 
disorders.  A July 2002 treatment entry noted that the 
veteran discussed his time in Vietnam and reported that he 
experienced extensive combat.  He stated that there were many 
occasions in which he could have been killed.  The veteran 
noted that on one occasion a mortar round hit between himself 
and another soldier and that it was close enough to mortally 
wound him, but did not.  He reported that he survived the Tet 
offensive during 1968.  The veteran indicated that he had 
frequent nightmares and almost daily intrusive memories of 
Vietnam experiences.  The examiner reported that the 
veteran's performance on the PCL-M scale indicated that he 
endorsed a full range of PTSD symptoms.  It was noted that 
the veteran also stated that he had experienced difficulty 
with depressiveness and anger dyscontrol.  The diagnosis was 
PTSD, chronic, with secondary depression, not otherwise 
specified.  September 2002 treatment entries related 
assessments which included PTSD.  

A daily log for the 1st Batallion, 83rd Artillery, dated on 
May 13, 1969, indicated that this unit received 60 mm 
incoming fire.  There was also a notation that the battalion 
fired 195 rounds at 39 targets with no incidents or accidents 
to report.  A daily staff journal or duty officer's log for 
the 1st Battalion, 83rd Artillery, dated on May 12, 1969, 
indicated that an ammunition dump was blown up, an FDC was 
demolished, and bunkers were destroyed.  It was noted that 
all casualties were medevaced.  The report indicated that 
there were 18 casualties.  A daily log dated on May 12, 1969, 
reported similar information.  Another daily staff journal or 
duty officer's log dated on May 17, 1969, indicated that Hue 
was named as a target and that artillery units were advised 
to take all pertinent counter measures in view of the threat 
of attack.  It was noted that during the period the battalion 
fired on 62 grids, expending 268 rounds, and that there were 
no accidents or incidents reported.  A daily log dated on May 
17, 1969, reported similar information.  

At the August 2004 Board hearing, the veteran testified that 
on May 12, 1969, he only had three days left in county, and 
they received incoming fire.  He indicated that one of the 
mortar rounds hit a gunpowder magazine and that it went on 
fire.  The veteran stated that a mortar round also landed 
between himself and another soldier.  He stated that he saw 
some of his buddies get killed.  The veteran stated that he 
remembered a "Captain [redacted]" as a casualty when he was 
with the 1st Batallion 83rd artillery.  The veteran stated on 
his next tour of Vietnam, he was in a combat engineering unit 
and that he was safe in line.  He reported that when he was 
in a helicopter unit, he wasn't threatened at all, but that 
he did see wounded and soldiers killed in action.  The 
veteran indicated that his first major stressor was the 
mortar fire in May 1969 and that the second stressor was his 
exposure to bodies and wounded including "Captain [redacted]".  
The veteran's daughter also testified in support of his 
claim.   

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports.  
Significantly, no additional available pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  This was discussed at the hearing held before the 
Board.

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, an April 1999 
statement of the case, an October 1999 supplemental statement 
of the case, a January 2004 supplemental statement of the 
case, an April 2004 supplemental statement of the case, and 
at the Board videoconference hearing held in August 2004, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for PTSD.  The discussions in the rating 
decision, the statement of the case, the supplemental 
statement of the case, and at the hearing held in August 2004 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  At 
the hearing held before the Board, it was clearly indicated 
that the veteran was aware of the evidence needed to support 
his claim.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

The veteran's service medical records do not refer to 
psychiatric problems.  A psychiatric disorder was first shown 
many years after service, and the diagnoses have included 
PTSD (which has intermittently been found), depression and an 
adjustment disorder.  While PTSD has been diagnosed at times, 
at other times, examiners have not specifically found PTSD.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Considering the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that there is a satisfactory 
diagnosis of PTSD, and medical linkage between PTSD and a 
purported service stressor.  

With regard to the stressor element, the veteran has reported 
several in-service stressors, specifically during his first 
tour of duty in Vietnam from May 1968 to May 1969 with the 
1st Batallion, 83rd Infantry.  He has reported exposure to 
mortar rounds, seeing the death of his company commander, the 
explosion of an ammunition magazine, and having a dud mortar 
round land near him.  The veteran has also stated that he saw 
many wounded soldiers as well as dead bodies.  

The service medical records do not show a combat decoration 
and do not otherwise verify personal participation in combat.  
Upon the evidence of record, the board is unable to find that 
the veteran personally participated in combat.  Thus, his 
assertions of service stressors are not sufficient to 
establish their occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Fossie v. West, 12 Vet.App. 
1 (1998); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  

A recent Court decision indicates that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra.  Daily logs and daily staff journals or 
duty officer's logs for the 1st Battalion, 83rd Artillery, 
show that the veteran's battalion suffered incoming fire on 
occasions in May 1969.  There were also notations as to an 
ammunition dump being blown up and bunkers being destroyed as 
well as casualties.  The veteran was assigned to the 
battalion at that time in May 1969.  Thus, the Board finds 
that there is sufficient credible supporting evidence of a 
PTSD-related stressor in Vietnam.  

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The nature and extent of this disorder, 
and how much of the veteran's difficulties can be reasonable 
associated with his now service connected disorder, is not 
before the Board at this time.  



ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



